MEMORANDUM **
Leonides Contreras Rivera and his wife Marcela Contreras, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its order upholding an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petition for review.
The BIA was within its discretion in denying the petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the IJ’s order denying cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
Like the BIA, we do not consider the petitioners’ contention regarding physical presence because the petitioners’ failure to establish hardship was dispositive of their eligibility for relief. See 8 U.S.C. § 1229b(b)(1) (to be eligible for cancellation of removal the applicant must establish continuous physical presence, good moral character, and hardship); Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (explaining the court will only consider grounds relied upon by the agency).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.